This is an appeal from the county court of Washita county, dismissing plaintiff's cause of action. Plaintiff in error was plaintiff below.
Plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief or otherwise appear in this court upon the merits of this cause, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481.
In this case the petition in error prays that the cause be reversed and to direct the court below to vacate its former judgment and enter judgment for the plaintiff in error, and we find upon examination that the authorities cited by the plaintiff in error reasonably support the contention of the plaintiff. We therefore reverse the judgment of the lower court and direct it to vacate the order of dismissal and reinstate this cause of action for a trial upon its merits.